Citation Nr: 0631673	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

1.	Entitlement to service connection for cause of death.

2.	Entitlement to nonservice-connected death pension 
benefits.

3.	Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by: The American Legion




ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served as a recognized guerrilla from June 1945 
to February 1946, in the Regular Philippine Army in February 
1946, and in the New Philippine Scouts from May 1946 to 
March 1949.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claims for 
service connection for cause of the veteran's death, death 
pension benefits and accrued benefits.  The RO issued a 
notice of the decision in April 2003, and the appellant 
timely filed a Notice of Disagreement (NOD) in September 
2003.  Subsequently, in May 2004 the RO provided a Statement 
of the Case (SOC), and thereafter, in July 2004, the 
appellant timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in December 
2004.

The appellant initially had requested a Travel Board hearing 
on this matter in her substantive appeal, but she 
subsequently withdrew that request in July 2004.

Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in September 2006.




FINDINGS OF FACT

1.	All evidence necessary to decide the claims addressed in 
this decision have been obtained; the RO has notified the 
appellant of the evidence needed to substantiate her 
claims and obtained all relevant evidence designated by 
the appellant.

2.	The veteran was not service-connected for any disability 
during his lifetime.

3.	The veteran died on October [redacted], 1995; the death certificate 
lists the cause of death as cardio respiratory arrest due 
to lung cancer, with a contributing cause of bronchial 
asthma.

4.	There is no medical evidence of any of the death-causing 
lung diseases or any carcinoma during service or for many 
years thereafter, nor is there competent evidence of a 
nexus between the veteran's fatal carcinoma and any 
incident of service.

5.	The veteran did not have active service for pension 
purposes.

6.	The appellant filed her claim for accrued benefits 7 years 
after the veteran's death.


CONCLUSIONS OF LAW

1.	A service-connected disability neither caused nor 
contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).

2.	The requirements for establishing nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. § 
107, 1541, 1521 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 
(2006).   

3.	The requirements for establishing entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003, November 2003 and August 2004 letters sent to the 
appellant by the RO adequately apprised her of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that 
pertains to the claim(s).  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 
3, 2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2003 letter from the RO satisfies many of these 
mandates.  It informed the appellant about the type of 
evidence needed to support her cause of death claim, namely, 
proof of: (a) the cause of death; (b) an injury, disease or 
event in service; and (c) a relationship between the cause 
of the veteran's death and the injury, disease, or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, provided the appellant gave consent and supplied 
enough information to enable their attainment.  It made 
clear that although VA could assist the appellant in 
obtaining these records, she carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the appellant that VA would obtain a 
medical opinion if the RO determined such to be necessary to 
make a decision on this claim.

November 2003 and August 2004 VA letters reiterated these 
points and further apprised the appellant that in order to 
support her accrued benefits claim, she must provide proof 
that the RO received her claim within 1 year of the date of 
the veteran's death and that, as a surviving spouse, 
benefits were due to the veteran based on existing ratings 
or decisions or evidence in VA's possession at the time of 
his death, but not yet paid at the time of death.  These 
letters also instructed that, to establish entitlement to 
death pension benefits, the appellant should provide VA with 
a copy of the veteran's DD-214 or other proof that the 
veteran served with the regular components of the United 
States Armed Forces, either in the United States Army, Navy, 
Marine Corps, Air Force or Coast Guard, including the 
Reserves.  They additionally outlined the requirement that 
the veteran served on active duty for at least 90 days, part 
of which occurred during a period of war or that at the time 
of death, the veteran was receiving or was entitled to 
receive VA disability compensation for a service-connected 
disability.  The August 2004 correspondence also 
specifically asked the appellant to provide VA with any 
other supporting evidence or information in her possession.  

Based on the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and 
evidence was needed to substantiate the service connection 
for cause of death claim, but she was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to her in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of 
the evidence weighs against her claims renders moot any 
question about disability ratings or effective dates.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  VA provided some such notice to the 
appellant prior to the April 2003 RO decision that is the 
subject of this appeal in its March 2003 letter.  However, 
as noted above, the RO provided some relevant VCAA 
information in post-decisional letters dated November 2003 
and August 2004.  Notwithstanding this belated notice, the 
Board determines that the RO cured this defect by providing 
this complete VCAA notice together with readjudication of 
the claims, as demonstrated by the December 2004 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form 
of an SOC to cure timing of notification defect).  The 
appellant thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . 
. ."  Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

The RO informed the appellant of its duty to assist in 
obtaining records and supportive evidence, but it did not 
solicit a medical opinion for the purposes of deciding her 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and law or medical 
evidence, when there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim."  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these 4 elements 
results in a necessary medical examination or opinion; a 
negative response to any one element means that the 
Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, supra; 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

With respect to the first element of the McLendon test, the 
Board determines that the medical evidence of record clearly 
establishes that the veteran had certain lung disabilities, 
which caused his death.  McLendon, 20 Vet. App. at 81-82.  
With respect to the second prong, however, the Board finds 
that the evidence does not establish that the veteran 
experienced an in-service event, injury or disease or had a 
disease that became manifest within the applicable 
presumptive periods for such disease.  McLendon, 20 Vet. 
App. at 82-83.  As explicated below, the record is devoid of 
SMRs indicating treatment for any lung disability and the 
competent medical reports of record, while demonstrating the 
existence of certain lung maladies after service, do not 
establish that the veteran contracted such diseases within 
relevant presumptive periods.  Moreover, the record reveals 
no competent medical opinion that the veteran's death-
causing disabilities "may have been" associated with the 
veteran's active service, within the meaning of the third 
element.  See McLendon, 20 Vet. App. at 83.  Further, the 
medical evidence of record provides a sufficient basis upon 
which the Board may decide the instant appeal.  Under such 
circumstances, there is no duty to obtain a medical opinion 
with respect to the claims before the Board.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation 
to provide medical opinion pursuant to section 5103A(d) 
absent competent evidence that claimant's disability or 
symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).    

Based on the foregoing, the Board finds that the VA 
fulfilled its VCAA duties to notify and to assist the 
appellant, and thus, no additional assistance or 
notification was required.  The appellant has suffered no 
prejudice that would warrant a remand, and her procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. at 
392-94.


II. Service Connection for Cause of Death

a. Law & Regulations 
Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to the veteran's cause of death.  
38 C.F.R. § 3.312.  Specifically, it states that "[t]he 
death of a veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a); accord 
Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b); accord Timberlake, 
supra.  In contrast, a contributory cause of death is a 
service-connected disability that is shown to have 
"contributed substantially or materially [to death]; that is 
combined to cause death; that is aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, supra.  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports."  38 C.F.R. § 3.312(a).    



Presumptive Service Connection 
The fact that a veteran did not establish any direct 
service-connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. §§ 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year (for . . . tuberculosis, 
within 3 years . . .) from the date of separation from 
service. . . ."  38 C.F.R. § 3.307(a)(3).  Only those 
diseases enumerated in 38 C.F.R. § 3.309(a) qualify as 
"chronic" for the purposes of the regulation, which includes 
malignant tumors, among others.  38 C.F.R. §§3.307(a), 
3.309(a).  Additionally, the veteran must have served 90 
days or more during a war period or after December 31, 1946.  
38 C.F.R. §3.307(a)(1).

Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the 
doubt when an approximate balance of positive and negative 
evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Thus, when an appellant seeks benefits and the evidence is 
in relative equipoise, the appellant prevails.  Wells v. 
Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

b. Factual Background
1982 Records
Prior to the veteran's October 1995 death, his private 
physician, Dr. A.D., submitted a letter, dated May 1982, 
certifying that the veteran had presented in January 1950 
with complaints of difficulty breathing, chest and back 
pains, wheezing, chronic cough, with occasional, seasonal 
asthma attacks.  In this letter, Dr. A.D. diagnosed the 
veteran with chronic bronchial asthma.  

In October 1982, Dr. A.D., issued another correspondence, 
which reiterated that he had treated the veteran for chronic 
bronchial asthma as well as rheumatoid arthritis in January 
1950.  Dr. A.D. further conveyed that by March 1951, the 
veteran's symptoms had worsened, and eventually became PTB 
minimal, as revealed by a physical examination.  The 
physician conveyed that he had not taken chest X-rays of the 
veteran at that time.  Chest films taken in July 1982, 
however, disclosed some abnormality, which led to a PTB, 
minimal, left, diagnosis.  

In another correspondence by Dr. A.D., received in November 
1982, he outlined the treatment he provided to the veteran 
following his service in the 1950s.  Specifically, he 
indicated that in March 1951, the veteran conveyed symptoms 
of cough, bilateral chest pains, fever, and body weakness.  
The veteran was treated at this time for bilateral PTB based 
on history, physical examination and clinical findings.  
Between 1952 and 1953, Dr. A.D. reported noting an 
improvement in the veteran's maladies, with continued 
treatment, and in 1954-1955 he advised the veteran to have 
check-ups every 3 months.     

1995 Records
Subsequently, in a February 1995 letter, the veteran's 
private physician, Dr. J.M.C. stated that the veteran had 
been diagnosed with lung carcinoma, anemia and chronic 
obstructive pulmonary disease (COPD).  

Another February 1995 private medical report by Dr. R.C. 
indicates that the veteran had received radiation treatment 
for Stage IIIA, T3, N2, MX squamous cell carcinoma of the 
right lower lobe lung.  

In March 1995, Dr. C.P.A. stated in her Diagnostic X-Ray 
Report that the veteran's chest X-ray revealed findings 
consistent with active PTB.  She indicated that she could 
not rule out pneumonitis.

The veteran's death certificate reveals that he died on 
October [redacted], 1995.  The immediate cause of death was listed as 
cardio respiratory arrest, with the antecedent cause listed 
as lung cancer.  The death certificate also stated that 
another significant condition contributing to the death was 
bronchial asthma.    

2003 Records
The veteran's private physician, Dr. L.L.C. conveyed in a 
March 2003 letter that he had treated the veteran from March 
1995 to September 1995 for lung carcinoma, squamous cell 
type; bronchial asthma, chronic and persistent; and PTB.  
His medical notes for this time period confirm the nature of 
such treatment.  Dr. L.L.C. also stated in his 2003 letter 
that the veteran's death occurred due to cardio respiratory 
arrest, secondary to lung carcinoma, with bronchial asthma 
and PTB as contributing factors.  

Another private physician, Dr. A.D.D., stated in a November 
2003 correspondence that he diagnosed the veteran with COPD, 
as secondary to lung cancer, in 1975.  

In a December 2003 correspondence, the appellant stated that 
she could not remember the veteran having received treatment 
for lung cancer or bronchial asthma during his service or 
immediately following service, and that he never mentioned 
having received any medical treatment during service between 
May 1946 and March 1949.  She also indicated that the 
veteran had received treatment for his lung disabilities in 
1975, but that the pertinent records had been lost in an 
earthquake.  



2004 Records
A January 2004 letter from the Philippine Veterans Affairs 
Office, Veterans Memorial Medical Center (VMMC), indicates 
that the VMMC had not treated the veteran at any time from 
May 1946 to March 1949, as it began admitting patients 
subsequent to those dates in December 1955.   

An August 2004 Memorandum from the VA, entitled "Formal 
Finding on the Unavailability of Service Medical Records," 
indicates that the veteran's Service Medical Records (SMRs) 
from the New Philippine Scouts from May 1946 to March 1949 
were not available for review.  In this finding, VA conveyed 
that all procedures to obtain the veteran's SMRs had been 
correctly followed, to include evidence of written efforts 
to obtain the SMRs.  VA determined that all efforts to 
obtain the SMRs had been exhausted, to include requests to 
the National Personnel Records Center (NPRC), as well as 
issuing the appellant an NA Form 13055 in November 2003, and 
that further attempts would be futile.  This memorandum also 
noted that VA had specifically asked the appellant to 
provide a 3-month period of treatment in service with the 
names and locations of the treating hospitals in order to 
facilitate a records search, but not response had been 
received as of the date of the letter.      

In an affidavit dated November 2004, G.M.C., a former 
neighbor of the veteran, stated that she knew "for a fact" 
that the veteran suffered from bronchial asthma and PTB in 
1950.  Another November 2004 affidavit by A.D., the son of 
the veteran's deceased physician, indicated that the veteran 
had suffered from bronchial asthma and PTB.  

c. Discussion
As noted above in the VA's August 2004 Formal Finding, 
relevant SMRs that could illuminate whether the veteran 
incurred his death-causing disabilities during service are 
not available.  In such a case, the Board comments that 
while it has a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule," see Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); accord Russo v. Brown  9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"), it need not engage in any "burden-
shifting" analysis with respect to the claims.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's SMRs are destroyed in 
a fire).  Accordingly, the Board will look to other evidence 
apart from SMRs to render its decision.

The veteran's death certificate reveals that he died from 
cardio respiratory arrest, as a result of lung cancer, with 
a contributing cause of bronchial asthma.  The record 
reveals that at the time of the veteran's death, he was not 
already service-connected for any of these death-causing 
disorders.  Accordingly, the Board must determine whether 
these disabilities were related to service, and because the 
veteran's SMRs are unavailable, the Board must examine 
whether the death-causing disorders qualify as the chronic 
diseases subject to presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.307 and 3.309.  A careful 
review of the record reveals that a preponderance of the 
evidence indicates that they do not.

With respect to the veteran's lung cancer, the Board notes 
the significant lapse in time between the veteran's 1949 
separation and the first documented medical report of lung 
cancer in 1995.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not been 
diagnosed with the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
In the instant case, the veteran's first lung cancer 
diagnosis occurred  some 46 years after discharge.  The 
absence of relevant evidence in support of a diagnosis for 
such duration thus weighs against the appellant's claim of 
service connection for cause of the veteran's death.  
Maxson, supra.  Moreover, this decades-long time period 
falls substantially outside the one-year presumptive period 
for such a disease, as contemplated by 38 C.F.R. §. 
3.309(a).  See 38 C.F.R. §§ 3.307(a)(3) (providing that "The 
[chronic] disease must have become manifest to a degree of 
10 percent of more within 1 year . . . from the date of 
separation from service . . . ."), 3.309(a) (listing 
"Tumors, malignant" as disease subject to presumptive 
service connection).  Accordingly, the preponderance of the 
evidence weighs against the appellant's claim. 

Other evidence similarly preponderates against this claim.  
While the Board accepts Dr. A.D.'s statements that he 
treated the veteran for PTB soon after his discharge in 
March 1951, such a diagnosis does not assist the appellant 
in the instant case.  This is because the veteran's death, 
as listed on the contemporaneous death certificate, was 
caused by cardio respiratory arrest, due to lung cancer and 
bronchial asthma, not due to PTB.  While the Board 
acknowledges Dr. L.L.C.'s 2003 statement that the veteran's 
PTB was a contributing factor in his death, because the 
veteran's death certificate does not indicate as such, the 
Board affords no weight to Dr. L.L.C.'s statement, which he 
made some 8 years after the veteran's death.  Further, this 
diagnosis of pulmonary tuberculosis by the private 
physicians cannot be accepted to show the disease was 
initially manifested during the presumptive period as the 
diagnosis is not confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
See 38 C.F.R. § 3.374 (2006).

Additionally, while the veteran may have had bronchial 
asthma as early as January 1950 according to Dr. A.D., the 
existence of such a disability even at that time does not 
qualify the appellant for cause of death benefits, as this 
disability is not included among those in the exclusive list 
of chronic diseases subject to presumptive service 
connection.  See 38 C.F.R. §§ 3.307(a) ("No condition other 
than one listed in § 3.309(a) will be considered chronic"), 
3.309(a) (enumerating disabilities subject to presumptive 
service connection, which does not include bronchial 
asthma).  Accordingly, the appellant's claim must fail.   

The Board also acknowledges the appellant's contentions 
about the alleged cause of the veteran's death.  
Specifically, as forth in her July 2004 substantive appeal 
and a December 2004 letter, she asserts that the veteran 
died as a result of his tobacco use during service and that 
such tobacco use became manifest in the veteran's lung 
cancer and PTB.  The appellant also claimed in the December 
2004 correspondence that the veteran's exposure to heat from 
a fire while performing his in-service duties as a cook 
possibly contributed to his death.  As a layperson, however, 
she is not competent to provide a medical opinion about 
diagnosis or causation.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the appellant is certainly competent to 
describe symptoms that she observed within her personal 
knowledge, without an indication in the record that she has 
had the relevant medical training, she is not competent to 
provide an opinion on whether any etiological relationship 
exists between the disorder that led to the veteran's death 
and his active service, to include alleged tobacco use or 
cooking environment.  As a result, her own assertions are 
not probative to the critical issue in this case of the 
cause of the veteran's death.           

Additionally, the appellant's assertion that the veteran 
received treatment for his lung disorders in 1975 does not 
assist her claim, as any such treatment occurred more than 
25 years after the veteran's separation from service, which 
falls well outside any applicable presumptive period under 
38 C.F.R. §§ 3.307 and 3.309.  See Maxson, 12 Vet. App. at 
459.


III. Nonservice-Connected Death Pension Benefits
a. Law & Regulations
Pursuant to 38 U.S.C.A. § 1541(a), VA "shall pay to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section . . . ."  38 U.S.C.A. § 1541(a).  Under 38 
U.S.C.A. § 1521(j), and relevant to the instant case, "[a] 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval or air 
service" for a period of at least 90 days.  38 U.S.C.A. § 
1521(j).  "Active service" does not include "[s]ervice 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States . . . 
."  38 U.S.C.A. § 107(a).  In addition, "[s]ervice in the 
Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to 
have been active military, naval, or air service for the 
purposes of any of the laws administered by the Secretary . 
. . ."  38 U.S.C.A. § 107(b).   

Under 38 C.F.R. § 3.40(a) and (b), service in the Philippine 
Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, constitutes recognized service 
for some, but not all, VA purposes.  38 C.F.R. § 3.40(a), 
(b) (providing that some, but not all, service in the 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation and burial allowance); 
see 38 U.S.C.A. § 107.  Specifically, pursuant to § 3.40(b), 
persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, will be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purposes of compensation and dependency and indemnity 
compensation, but not for the purposes of establishing 
entitlement to nonservice-connected disability pension.  38 
C.F.R. § 3.40(b); see 38 U.S.C.A. § 107; accord Suaviso v. 
Nicholson, 19 Vet. App. 532, 534 (2006) ("the law does not 
permit an award of VA non-service-connected pension benefits 
for service in the New Philippines Scouts"); see also 
Manlincon v. West, 12 Vet. App. 238, 240 (1999); Laruan v. 
Principi, 4 Vet. App. 100, 101 (1994).  All enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945 and June 30, 1947 were made under the provisions of 
Public Law 190.  38 C.F.R. § 3.40(b); see 38 U.S.C.A. § 107.

b. Discussion
As noted above, the veteran had recognized guerilla service 
from June 1945 to February 1946, the Regular Philippine Army 
from February 14, 1946 to February 21, 1946, and the New 
Philippine Scouts from May 1946 to March 1949.  According to 
38 U.S.C.A. § 107(a), a veteran, such as the veteran in the 
instant case, who had recognized guerrilla service before 
July, 1, 1946, will not be recognized as having had "active 
service" for VA pension purposes.  The appellant, therefore, 
is not eligible for nonservice-connected death pension 
benefits as a matter of law based on the veteran's June 1945 
to February 1946 recognized guerilla service.  Additionally, 
pursuant to 38 C.F.R. § 3.40(a) and (b), a veteran who 
served as a recognized guerrilla, in the Regular Philippine 
Army and as a New Philippine Scout, as did the veteran in 
this case, while eligible for compensation and dependency 
and indemnity benefits, is not eligible for nonservice-
connected pension benefits.  Accordingly, because the 
veteran had service that excludes him from the pension 
benefits sought by the appellant, the Board must deny this 
claim.      


IV. Accrued Benefits
a. Law & Regulations
38 U.S.C.A. § 5121 governs payment for certain accrued 
benefits upon the death of a beneficiary.  38 U.S.C.A. § 
5121; accord 38 C.F.R. § 3100.  Specifically, it provides, 
in relevant part, that "periodic monetary benefits . . . 
under laws administered by the Secretary [of the VA] to 
which an individual was entitled at death under existing 
ratings or decisions or those based on evidence in the file 
at date of death . . . and due and unpaid, shall, upon the 
death of such individual be paid" to various individuals, 
including the veteran's widow.  38 U.S.C.A. § 5121(a); 
accord 38 C.F.R. § 3100(a).  Additionally, applications for 
such accrued benefits "must be filed within one year after 
the date of death."  38 U.S.C.A. § 5121(c); accord 38 C.F.R. 
§ 3100(c); see Vda de Landicho v. Brown, 7 Vet. App. 42, 47 
(1994) ("It is only in the accrued-benefits provisions in 
section 5121 that Congress has set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued benefits 
within one year after the veteran's death").

b. Discussion
With respect to the appellant's claim for accrued benefits, 
the Board notes that the veteran died in October 1995, and 
more than 7 years later, in February 2003, the RO received 
the appellant's claim for accrued benefits.  As the 
appellant failed to file this claim within the mandatory 1-
year period prescribed by 38 U.S.C.A. § 5121(c) and 
38 C.F.R. § 3.1000(c), the Board must deny her claim as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (affirming Board's denial of relief sought where "no 
authority in law" would permit VA to grant request for 
relief).  












ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for nonservice-connected death pension benefits is 
denied.

The claim for accrued benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


